Citation Nr: 1711784	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  12-09 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to services connection for bilateral hearing loss, to include as secondary to service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1966 to May 1968. 

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of this matter has been transferred to the RO in Chicago, Illinois.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the record.

This matter was previously remanded by the Board in November 2014.

In an October 2015 decision, the Board denied the issue of service connection for bilateral hearing loss.  The Veteran appealed the October 2015 decision for that issue to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 2016, the Court granted a Joint Motion for Remand (JMR), vacating the October 2015 Board decision for that issue and remanding it for compliance with the terms of the JMR.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

VA must provide an examination that is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran was provided with VA examinations to determine the nature and etiology of his bilateral hearing loss in April 2009 and January 2015, both of which have been found inadequate.  In relevant part, the April 2009 examiner determined that the Veteran's tinnitus was related to his hearing loss.  The examiner also found hearing loss was not incurred in service, therefore he concluded that the Veteran's hearing loss and tinnitus were not related to service.  On the other hand, in the January 2015 examination report, the same examiner who rendered the January 2015 examination report, noted that tinnitus was related to service, but hearing loss was not.  The January 2015 medical opinion did not address the relationship of tinnitus and hearing loss.  Therefore, pursuant to the JMR a new examination is warranted because the January 2015 examination failed to (1) explain the discrepancy between the April 2009 and January 2015 examination findings (i.e. the relationship between tinnitus and hearing loss); (2) apply the appropriate standard of more likely than not; (3) to consider to lay evidence; and (4) to consider secondary service connection.  Therefore, the Board must remand the claim for another examination. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain an addendum opinion from the examiner whom conducted the April 2009 and January 2015 examinations or other similarly qualified examiner.  If an evaluation is deemed necessary by the examiner, one shall be provided. The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

(a) The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any current bilateral hearing loss was either (1) caused or (2) aggravated by the Veteran's service-connected tinnitus.  

The examiner must address the discrepancy between the April 2009 opinion which found a connection between the Veteran's tinnitus and bilateral hearing loss, and the March 2015 opinion which did not address the connection between the Veteran's hearing loss and service-connected tinnitus.  Therefore, the examiner should discuss what relationship, if any, that exists between Veteran's service-connected tinnitus and bilateral hearing loss.

(b)  The examiner must also determine whether it is at least as likely as not (a 50 percent probability or greater) that bilateral hearing loss is related to active service.

(The term at least as likely as not does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should consider the lay testimony of record. Specifically, the statements from the Veteran and his wife related to the Veteran's contentions that he has had problems with hearing loss since service, and that his wife noticed it upon his return as well.  More importantly, however, consider the Veteran's statement in his 2013 hearing that his examination at separation was not an accurate reflection of his hearing acuity at that time.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be considerable assistance to the Board.

2.  After completing these actions, the AOJ should conduct any other development as maybe indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed,  the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit  sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


